                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                      WILMINGTON, NORTH CAROLINA

                  THE HONORABLE RICHARD E. MYERS II
                UNITED STATES DISTRICT JUDGE PRESIDING

Motions to continue, either by attorneys or the United States Probation Office, are
   to be submitted to the court at least seven (7) business days prior to the
 beginning of a session, absent exigent circumstances. Motions to continue filed
after the deadline will not be considered until counsel appears for the hearing at
                          the scheduled date and time.

                     CRIMINAL SESSION COMMENCING ON
                     MONDAY AUGUST 24, 2020 AT 9:30 A.M.
                             COURTROOM #160

Please notify the Clerk's Office if a defendant is in state or federal custody or if an
interpreter is required and has not been noted on the calendar.

MONDAY AUGUST 24, 2020 AT 9:30 A.M.
PRETRIAL CONFERENCE
NAME                                                                  FILE NO.
BERGER, Frederick W.                                                  2:20-CR-4-1
    AUSA: Bradford M. DeVoe
    ATTY: William C. Pruden

MONDAY AUGUST 24, 2020 AT 10:00 A.M.
JURY SELECTION AND TRIAL
BERGER, Frederick W.                                                  2:20-CR-4-1
    AUSA: Bradford M. DeVoe
    ATTY: William C. Pruden



WEDNESDAY AUGUST 26, 2020 AT 10:00 A.M.
ARRAIGNMENT
GARCIA-SMITH, Andrew Salvarani                                        5:20-CR-304-1
    AUSA: John David Koesters
    ATTY: Sonya M. Allen


                                                                                      Page 1 of 4
WEDNESDAY AUGUST 26, 2020 AT 10:30 A.M.
ARRAIGNMENT
MYERS, Donnelle Maurice                   4:20-CR-52-1
    AUSA: John David Koesters
    ATTY: Sonya M. Allen



WEDNESDAY AUGUST 26, 2020 AT 11:00 A.M.
ARRAIGNMENT
PITTMAN, Charles Anthony                  5:20-CR-305-1
    AUSA: John David Koesters
    ATTY: Allen W. Rogers


WEDNESDAY AUGUST 26, 2020 AT 11:30 A.M.
ARRAIGNMENT
AUTRY, Ethan Gabriel                      7:20-CR-23-3
    AUSA: John David Koesters
    ATTY: Brett T. Wentz


WEDNESDAY AUGUST 26, 2020 AT 12:00 P.M.
ARRAIGNMENT
JACKSON, Weldon Manik                     4:20-CR-20-1
    AUSA: Robert J. Dodson
    ATTY: David E. Wicclair


WEDNESDAY AUGUST 26, 2020 AT 2:00 P.M.
ARRAIGNMENT
HERRAR, Daniel Lee                        2:20-CR-26-1
    AUSA: Robert J. Dodson
    ATTY: Robert E. Waters



WEDNESDAY AUGUST 26, 2020 AT 2:30 P.M.
ARRAIGNMENT
SINGLETON, Neville                        7:20-CR-6-2
    AUSA: Timothy M. Severo
    ATTY: Scott L. Wilkinson

                                                          Page 2 of 4
WEDNESDAY AUGUST 26, 2020 AT 3:00 P.M.
ARRAIGNMENT
BAXTER, Robert                                 7:20-CR-74-2
    AUSA: Timothy M. Severo
    ATTY: Brett T. Wentz



THURSDAY AUGUST 27, 2020 AT 10:00 A.M.
ARRAIGNMENT
LYNCH, Antonio Devon                           4:20-CR-53-1
    AUSA: John Alfred Parris
    ATTY: Rosemary Godwin


THURSDAY AUGUST 27, 2020 AT 10:30 A.M.
ARRAIGNMENT
LANE, Anthony Reashawn                         5:20-CR-74-1
    AUSA: John Alfred Parris
    ATTY: Rosemary Godwin


THURSDAY AUGUST 27, 2020 AT 11:00 A.M.
ARRAIGNMENT
CARRILLO, Dolores Mabyarleth                   5:20-CR-231-1
    AUSA: Thomas L. Crosby
    ATTY: Damon Chetson



THURSDAY AUGUST 27, 2020 AT 11:30 A.M.
ARRAIGNMENT
HAYNIE JR., Terry Dean                         7:20-CR-73-2
    AUSA: Bryan M. Stephany
    ATTY: Christian Dysart / Geoffrey Willis


THURSDAY AUGUST 27, 2020 AT 12:00 P.M.
CHANGE OF PLEA
LITTLE, Jerome                                 4:19-CR-5-1
     AUSA: Jake D. Pugh
     ATTY: Geoffrey W. Hosford



                                                               Page 3 of 4
THURSDAY AUGUST 27, 2020 AT 2:00 P.M.
ARRAIGNMENT
VORANA, Kittisack Sam                   5:20-CR-12-2
    AUSA: Scott A. Lemmon
    ATTY: Jamie L. Vavonese


THURSDAY AUGUST 27, 2020 AT 2:30 P.M.
ARRAIGNMENT
ARRINGTON, Jill Thompson                5:20-CR-14-1
    AUSA: Tamika Griffin Moses
    ATTY: Leza Lee Driscoll


THURSDAY AUGUST 27, 2020 AT 3:00 P.M.
ARRAIGNMENT
MORRIS, Demarius Jerrad                 5:20-CR-81-1
    AUSA: Daniel W. Smith
    ATTY: Lauren Harrell Brennan



FRIDAY, AUGUST 28, 2020 AT 10:00 A.M.
REVOCATION OF SUPERVISED RELEASE
WHITTED, Dionne Michelle                7:20-CR-28-1
    AUSA: Banu Rangarajan
    ATTY: Cindy Bembry Johnson


FRIDAY AUGUST 28, 2020 AT 10:30 A.M.
SENTENCING
ROBISON, Tyler                          5:20-CR-73-1
    AUSA: Robert J. Dodson
    ATTY: Kevin Matthew Marcilliat


FRIDAY AUGUST 28, 2020 AT 11:30 A.M.
SENTENCING
NEWLAND, Sally                          7:20-CR-39-1
    AUSA: Timothy M. Severo
    ATTY: Bruce Allan Mason




                                                       Page 4 of 4
